Title: From John Adams to Timothy Pickering, 27 September 1798
From: Adams, John
To: Pickering, Timothy



Dear Sir
Quincy Sept 27th 1798

On the 27th I received your favors of the 22d The address from the volunteer company of riflemen of Christiania Hundred in the county of New Castle and state of Deleware, I shall transmit to the Secretary at war to be answered according to laws, rules and usages.
The regulations proposed in your letter to Otway Bird, the collector at Norfolk, are prudent and judicious, and ought to be required,—the further discretionary directions, suggested in your letter to me, appear to be also necessary. We cannot be too cautious in guarding against frauds in transactions, so very liable to them. I wish you therefore to send instructions conformable to them with every permit.

John Adams